Citation Nr: 1456702	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  06-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a respiratory disorder.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The appellant (Veteran) had active service from October 1978 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and September 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2009, the Board remanded this matter for additional development.  A review of the record indicates substantial compliance with the Board's remand directives with respect to the claims regarding nonservice-connected pension benefits and hepatitis C.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  With regard to the service connection claim for a psychiatric disorder, there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  With regard to the service connection claim for a lung disorder, additional medical inquiry is necessary.  As such, the issues of service connection for an acquired psychiatric disorder and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In the prior remand, the Board noted that the Veteran's prior claim for nonservice-connected pension benefits had previously been denied in a March 1992 rating decision and the matter was remanded to consider whether new and material had been submitted to reopen a claim for nonservice-connected pension benefits.  Further review of the record shows that the Veteran was not informed of the initial denial.  In this regard, an April 1992 notice letter to the Veteran informed him of the denial of his claim for service connection for Crohn's disease.  However, it did not inform him that his pension claim had been denied.  As it appears that the Veteran has not been informed of the prior denial, his original claim for nonservice-connected pension benefits remains open and the Board will address this claim on the merits.  

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the May 2013 Supplemental Statement of the Case (SSOC).  

The Veteran does not have a current representative.  In a May 2007 VA Form 21-22, the Veteran authorized the Georgia Department of Veterans Service (GDVS) to act as his representative.  In a March 2009 VA Form 21-22a, the Veteran authorized a private attorney to act as his representative, thus revoking the May 2007 authorization for GDVS.  In October 2009, the private attorney withdrew as the Veteran's representative, an action which left the Veteran unrepresented.  In an October 2014 letter to the Veteran, the Board sought information regarding whether the Veteran wanted to appoint a new representative.  The Veteran did not respond to the inquiry.  

The claims to service connection noted above were initially presented to the Board as original claims to service connection that were decided by the RO in April 2004, and then timely appealed to the Board in April 2006.  In the February 2010 post-remand letter to the Veteran, the RO described the claims as ones to reopen service connection.  The Board recognizes a question as to whether the Veteran's appeal of the April 2004 rating decision was done in a timely manner (see e.g., notice of disagreement (NOD) with April 2004 rating decision).  Nevertheless, VA has considered the issues as properly appealed since the February 2006 SOC.  Indeed, the issue of timeliness was not raised by VA prior to the submission of this matter to the Board, and even prior to the Board's remand of this matter in February 2009.  As such, the Board will continue to regard the service connection claims listed in the February 2006 SOC and remanded by the Board in February 2009 as original claims to service connection.  Percy v. Shinseki, 23 Vet. App. 37 (2009).   

With regard to the claim to service connection for an acquired psychiatric disorder, the Board notes that, in the February 2009 remand, separate issues of service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD were listed.  Prospectively, the Board will simply address the Veteran's contentions regarding psychiatric problems as one claim for any psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Following the same logic, the Board has similarly broadened the service connection claim regarding a lung disorder to any respiratory disorder diagnosed during the appeal period 


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's hepatitis C was not shown in service or for many years thereafter, and is the result of the Veteran's misconduct.
 
2.  The Veteran has no wartime service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for basic eligibility for non-service-connected pension benefits have not been satisfied. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2 , 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis C

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between January 2004 and May 2011.  VA informed the Veteran of his duty and the VA's duty for obtaining evidence.  VA met the notification requirements regarding the elements service connection, and of disability ratings and effective dates, as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, following full notification, the claim on appeal was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), service personnel records (SPRs), pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided below has been obtained.  

VA obtained the Veteran's STRs and SPRs.  VA obtained VA treatment records pertaining to the Veteran.  VA obtained records from the Social Security Administration (SSA) pertaining to the Veteran's claim for SSA disability benefits.  VA obtained private medical evidence pertaining to the Veteran's claims, and attempted to obtain additional private medical evidence.  VA also attempted to obtain medical evidence from the State of Georgia prison system for medical evidence pertaining to the Veteran's incarceration there during the appeal period.  However, VA received no response to its inquiries.  Moreover, the Veteran indicated that no relevant medical information existed with regard to his incarceration.  Further, the Board provided the Veteran with a VA compensation examination into his claim to service connection for hepatitis C.  

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Indeed, in a May 2013 statement to VA, he indicated that he had no additional information to submit, and requested that his case be returned to the Board for adjudication.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

	Analysis

The Veteran claims that he incurred hepatitis C during service as the result of injuries he experienced pursuant to his duties as a hospital corpsman.   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 20014); 38 C.F.R. § 3.303(a) (2014).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the evidence of record demonstrates that the Veteran currently has hepatitis C.  Private and VA treatment records and reports document this diagnosis since the early 2000s.  Further, STRs demonstrate that the Veteran experienced abdominal pain during service, and experienced lacerations to his hands while handling laboratory samples during service.  Specifically, several STRs dated between February 1979 and May 1982 detail the Veteran's complaints of stomach and flank pain, and nausea and vomiting.  The STRs contain diagnosis of gastroenteritis and indigestion).  Further, a May 1979 STR indicates a scratch on a right finger by a lancelet contaminated by another's blood.  The record indicates that the Veteran underwent "immune serum globulin and hepatitis prophylaxis."  A January 1982 STR indicates treatment for cuts on the left hand from falling on blood vials.  The record indicates treatment involving hepatitis screen and gamma globulin prophylaxis.  

After a review of the record, the Board finds that the preponderance of the evidence of record indicates that the current disorder is not related to his military service to include the injuries he sustained during service.  In the only medical opinion of record addressing the Veteran's claim directly - pursuant to a January 2006 VA compensation examination - a physician stated that the Veteran's hepatitis C was likely unrelated to the incidents in service.  The examiner did not physically evaluate the Veteran due to the Veteran's unavailability in January 2006 - a September 2005 letter to VA from the Veteran's mother indicated that the Veteran was then incarcerated in the State of Georgia.  Nevertheless, the physician indicated a review of the claims file and a review of relevant medical literature, and detailed in the January 2006 report of record the Veteran's medical history, to include his documented history with sexual abuse prior to service, and his substance abuse before, during, and following service.  Furthermore, the January 2006 VA examiner supported the opinion with a rationale, stating that the Veteran's hepatitis C was likely related to the substance abuse rather than the minor lacerations he experienced during service.  Pursuant to her review of medical literature, the physician discussed a study which addressed the odds ratio of hepatitis transmission from intravenous drug use versus that from a cut by a bloody object.  Based on the study and its findings, the physician found a low likelihood that the Veteran would contract hepatitis C via his minor lacerations during service.  

The Board finds the January 2006 opinion to be of probative value because it is based on clinical data and on a sound rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Indeed, the evidence of record is consistent with the VA physician's findings and opinion.  The voluminous record indicates that the Veteran did not incur any type of chronic blood residuals as the result of the in-service lacerations.  The June 1983 discharge report of medical examination is negative for a blood or liver disorder.  As indicated, the earliest evidence of record of hepatitis C is dated in the early 2000s (specifically 2001), over 17 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  And as the VA examiner noted, the record contains extensive details regarding the Veteran's substance abuse, to include intravenous illegal drug use, which the examiner found more likely responsible for the Veteran's contraction of hepatitis C.  

In reviewing the record, the Board has considered a statement of record received in February 2008 from the Veteran's private doctor, who indicated that the Veteran "may" have contracted hepatitis C during service as the result of the lacerations.  The statement is not of probative value for two reasons, however.  First, the statement is not based on the clinical data of record - specifically, after stating that he began treating the Veteran in July 2007, the doctor stated that the Veteran indicated that he had not been previously treated for hepatitis C.  Indeed, the doctor stated that, according to the Veteran's reported history, "it is unclear at this time whether his hepatitis C is new-onset or chronic, as he states he is unaware of being checked for it since his discharge from the Navy years ago."  As indicated earlier, the Veteran was initially diagnosed in 2001, and claimed service connection for the disorder he knew he had in November 2003.  Thus, according to the statement received in February 2008, the Veteran did not provide the doctor with an accurate medical history.  Furthermore, the Veteran did not detail to the doctor his relevant history of substance abuse.  Given the lack of an accurate factual premise, the February 2008 statement is entirely lacking in probative value.   

The second reason why the February 2008 statement is of no probative value is the simple fact that, in stating that service "may" relate to hepatitis C, the doctor addresses possibility rather than probability.  The statement amounts to a mere guess as to the etiology of the hepatitis C.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The speculation is particularly unpersuasive insofar as it is based on the Veteran's inaccurate medical history.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

The Board has also considered the lay statements of record from the Veteran and his mother, both of whom contend that the in-service accidents caused the current hepatitis C.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  

As symptoms such as abdominal pain, cuts, bleeding, and nausea are observable in nature, the Veteran and his mother would be competent to attest to the existence of such observable symptoms.  However, neither is competent to attest to the cause of his symptoms, or the etiology of the disorder at issue, hepatitis C.  A liver infection disorder such as hepatitis is a pathology that is beyond the capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  

The Board is cognizant that the Veteran has a Bachelor of Science degree in Medical Technology and Chemistry and performed laboratory testing during service.  In evaluating the probative value of the Veteran's statements, the Board may look at factors such as the individual knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  The Board may also take the veteran's self-interest into account in assessing the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (Although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).  Here, the Board notes that the Veteran's background of having served in as a medical laboratory technician does not indicate specific expertise in diagnosing or determining the etiology of the type of disability that is the subject of this appeal.  Conversely, it is presumed that the VA examiner charged with conducting the examination has the requisite expertise to provide an opinion on the disability at issue.  Thus, the VA examiner's opinion outweighs the Veteran's opinion and self-interest.

Finally, the Board acknowledges the Veteran's history of intravenous drug use, both during and following service.  It is conceivable that his hepatitis C may have originated as a result of in-service intravenous drug use, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct.  Further, an injury or disease incurred during active military, naval, or air service is not considered to have been incurred in line of duty if such injury or disease was the result of the abuse of alcohol or drugs.  "Drug abuse" means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (c)(3) & (d) (2014).  Thus, service connection may not be awarded for any disability resulting from the Veteran's in-service drug use. 

For these reasons, the preponderance of the evidence is against the claim and service connection for hepatitis is not warranted. As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Nonservice-connected pension

As noted previously, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004). Thus, no discussion of the VCAA is necessary.

The Veteran seeks nonservice-connected pension benefits.  He contends, in essence, that he has difficulty obtaining and maintaining gainful employment as a result of his various disabilities. 

In order to establish basic eligibility for non-service-connected pension benefits, it must be shown that the applicant Veteran served during a period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Specifically, per the regulation, Vietnam era (wartime) service is defined as follows: 

Vietnam era. The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period. The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases. ...

Persian Gulf War.  August 2, 1990, through date to be prescribed by Presidential proclamation or law.

38 C.F.R. § 3.2(f) and (g). 

Per 38 C.F.R. § 3.2(f), the Veteran's period of service (October 1978 to August 1983), does not qualify him for either Vietnam era or Persian Gulf War (wartime) service.  Thus, wartime service as either a Vietnam era veteran or Persian Gulf War veteran has not been established. 

The Board does not find that the Veteran had active service during a period of war. Because the Veteran has had no wartime service, he does not satisfy the basic eligibility requirements for non-service-connected pension.  Therefore, the Veteran's claim for non-service-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).



ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to nonservice-connected pension benefits is denied.


REMAND

A remand is necessary for the claims to service connection for lung and psychiatric disorders.  

With regard to the lung disorder, the Board finds that the Veteran should be provided a VA compensation examination into his claim.  The evidence documents that the Veteran has the current lung disorder of chronic obstructive pulmonary disease (COPD).  Moreover, certain STRs note the Veteran's complaints during service of breathing difficulty.  The Veteran has also submitted into the record detailed statements contending that his exposure to "reagents" during service led to a chronic lung problem.  Based on this factual background, an examination report and nexus opinion should be included in the record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the psychiatric disorder, a remand is necessary.  In particular, additional medical commentary is necessary from the VA examiner who conducted the August 2011 examination pursuant to the February 2009 remand directives.  Specifically, the examiner appears to suggest that the Veteran's PTSD originated as a result of preservice childhood abuse.  However, the examiner also notes that the evidence shows that the Veteran exhibits PTSD symptomatology (without a full diagnosis of PTSD) resulting from in-service events such as an incident when two people dies as a result of grenade explosion and treating a baby with fetal alcohol syndrome.  On remand, the RO should make efforts to attempt to verify the circumstances surrounding the grenade exposure and for an additional medical opinion as to whether the Veteran's in-service stressors aggravated a preexisting PTSD.     

In addition, the AOJ should include in the claims file any recent VA treatment records currently outstanding.  The most recent records are dated in May 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from May 2010.    

2.  Ask the Veteran to supply further details surrounding the alleged grenade explosion including the approximate date of the incident, the location of the incident, the unit that the Veteran was assigned to at the time of the incident, and the identity of any responding law enforcement or other first responders that responded to the incident.  

3.  Upon completion of the foregoing, make appropriate attempts to verify the grenade explosion including requesting any appropriate official records of the incident including police investigation reports or other official reports from any agency that may have responded to the incident.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, severity, and etiology of his lung disorder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include a copy of this remand.  The examiner should then respond to the following inquiries.  

(i)  What lung or pulmonary disorders are currently manifested, or have been manifested at any time since November 2003?
 
(ii)  For each lung or pulmonary disorder identified, is it at least as likely as not (a probability of 50 percent or greater) that the disability began in or is related to active service?  

The examiner's attention is directed to the Veteran's STRs which note complaints of breathing difficulty, and his post-service contention that he incurred a lung disorder from exposure to "reagents" during service.  

4.  The case should again be made available to the VA physician who provided the August 2011 report and opinion, and the February 2012 addendum opinion, addressing the Veteran's psychiatric condition.  

The examiner should again review the record, and should provide an addendum opinion mindful of the following background:    In the August 2011 and February 2012 reports, the examiner makes clear that the Veteran entered service with PTSD and a dysthymic disorder.  Further, the examiner indicated that it was not clear and unmistakable that the Veteran's dysthymic disorder was not aggravated during service.  Rather, the examiner indicated that the dysthymic disorder likely related to service.  

However, the examiner did not state whether, by clear and unmistakable evidence, the PTSD was not aggravated during service.  The examiner should therefore respond to the following questions:  

(i)  Is it clear and unmistakable (obvious, manifest, and undebatable) that the pre-service PTSD WAS NOT aggravated (i.e., permanently worsened) during service; and 

(ii)  is it clear and unmistakable that any increase in disability in PTSD during service was due to the natural progress of the disorder?  

In responding to this inquiry, please address whether the Veteran's claimed grenade incident and/or treatment of a baby with alcohol syndrome aggravated the Veteran's PTSD.     

(ii)  If the response to (i) and (ii) above is negative, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the current PTSD began in or is related to an injury, disease, or stressor during active service?

If the VA examiner who completed the August 2011 and February 2012 reports is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical commentary obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


